Case 1:18-cv-00704-CMH-MSN Document 18 Filed 01/07/19 Page 1 of 3 PageID# 56




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      ALEXANDRA DIVISION


  HELEN HOWARD,

                 Plaintiff,                             Case No.: 1:18-cv-00704-CMH-MSN


          V.



  CAPITAL ONE BANK(USA),N.A.,

                 Defendant.


                        STIPULATION OF DISMISSAL WITH PREJUDICE



         Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), Plaintiff, HELEN HOWARD

  ("Plaintiff), and Defendant, CAPITAL ONE BANK (USA), N.A.,("Defendant"), through their

  counsel, stipulate that the dispute between the parties has been resolved, and the parties agree to

  dismiss this case, with prejudice, both sides to bear their own fees and costs. Therefore,the parties

  respectfully request this Honorable Court dismiss this case, with prejudice, both sides to bear their

  own fees and costs.


  Dated: December 28,2018                       Respectfully Submitted,

                                                Bv:/s/ Francis Alexander Webb
                                                Francis Alexander Webb
                                                The Law Offices of F.A. Webb,PLLC
                                                4085 Chain Bridge Road Suite 302
                                                Fairfax, VA 22030
                                                Tel:(703)539-2003
                                                Fax:(703)934-8583
                                                Email: franlc@fawebb.com

                                                ATTORNEY FOR PLAINTIFF




                                                   1
                                       STIPULATION OF DISMISSAL
Case 1:18-cv-00704-CMH-MSN Document 18 Filed 01/07/19 Page 2 of 3 PageID# 57
Case 1:18-cv-00704-CMH-MSN Document 18 Filed 01/07/19 Page 3 of 3 PageID# 58
